Exhibit 10.1

OSMOTICA PHARMACEUTICALS PLC

AMENDED AND RESTATED

2018 EMPLOYEE SHARE PURCHASE PLAN

 

1.         Defined Terms

Exhibit A, which is incorporated by reference, defines certain terms used in the
Plan and sets forth certain operational rules related to those terms.

2.         Purpose of Plan

The Plan is intended to enable Eligible Employees to use payroll deductions to
purchase Shares in offerings under the Plan, and thereby acquire an interest in
the future of the Company.  The Plan is intended to qualify as an “employee
stock purchase plan” under Section 423 and to be exempt from the application and
requirements of Section 409A of the Code, and is to be construed accordingly.

3.         Options to Purchase Shares

Subject to adjustment pursuant to Section 16 of the Plan, the aggregate number
of Shares available for purchase pursuant to the exercise of Options granted
under the Plan to Eligible Employees will be 1,550,000 Shares.  The Shares to be
delivered upon exercise of Options under the Plan may be either authorized but
unissued Shares, treasury Shares, or Shares acquired in an open-market
transaction.  If any Option granted under the Plan expires or terminates for any
reason without having been exercised in full or ceases for any reason to be
exercisable in whole or in part, the unpurchased Shares subject to such Option
will again be available for purchase pursuant to the exercise of Options under
the Plan.  If, on an Exercise Date, the total number of Shares that would
otherwise be subject to Options granted under the Plan exceeds the number of
Shares then available under the Plan (after deduction of all Shares for which
Options have been exercised or are then outstanding), the Administrator shall
make a pro rata allocation of the Shares remaining available for the Option
grants in as uniform a manner as shall be practicable and as it shall determine
to be equitable.  In such event, the Administrator shall give written notice to
each Participant of such reduction of the number of Options affected thereby and
shall similarly reduce the rate of payroll deductions, if necessary.

4.         Eligibility

(a)        Eligibility Requirements.  Subject to Section 13 of the Plan, and the
exceptions and limitations set forth in Sections 4(b) and (c) and 6 of the Plan,
or as may be provided elsewhere in the Plan, each Employee (i) who has been
continuously employed by the Company or a Designated Subsidiary, as applicable,
for a period of at least thirty (30) days as of the first day of an Option
Period, (ii) whose customary Employment with the Company or a Designated
Subsidiary, as applicable, is for more than five (5) months per calendar year,
(iii) who customarily works twenty (20) hours or more per week, and (iv) who
satisfies the requirements set forth in the Plan will be an Eligible Employee.





 




 

(b)       Five Percent Shareholders.  No Employee may be granted an Option under
the Plan if, immediately after the Option is granted, the Employee would own (or
pursuant to Section 424(d) of the Code would be deemed to own) shares possessing
five percent (5%) or more of the total combined voting power or value of all
classes of shares of the Company or of its Parent or Subsidiaries, if any.

(c)        Additional Requirements.  The Administrator may, for Option Periods
that have not yet commenced, establish additional or different eligibility
requirements not inconsistent with Section 423.

5.         Option Periods

The Plan will generally be implemented by a series of separate offerings
referred to as “Option Periods”.  Unless otherwise determined by the
Administrator, the Option Periods will be successive periods of approximately
six (6) months commencing on the first Business Day in January and July of each
year, anticipated to be on or around January 1 and July 1, and ending
approximately six (6) months later on the last Business Day in June or December,
as applicable, of each year, anticipated to be on or around June 30 and December
31, as applicable, of each year.  The last Business Day of each Option Period
will be an “Exercise Date”.  The Administrator may change the Exercise Date and
the commencement date, ending date and duration of the Option Periods to the
extent permitted by Section 423, provided, however, that no Option may be
exercised after 27 months from its grant date.

6.         Option Grant

Subject to the limitations set forth in Sections 4 and 10 of the Plan and the
Maximum Share Limit, on the first day of an Option Period, each Participant
automatically will be granted an Option to purchase Shares on the Exercise Date;
provided,  however, that no Participant will be granted an Option under the Plan
that permits the Participant’s right to purchase Shares under the Plan and under
all other employee stock purchase plans of the Company and its Parent and
Subsidiaries, if any, to accrue at a rate that exceeds $25,000 in Fair Market
Value (or such other maximum as may be prescribed from time to time by the Code)
for each calendar year during which any Option granted to such Participant is
outstanding at any time, as determined in accordance with Section 423(b)(8) of
the Code.

7.         Method of Participation

(a)        Payroll Deduction and Participation Authorization.  To participate in
an Option Period, an Eligible Employee must execute and deliver to the
Administrator a payroll deduction and participation authorization form in
accordance with the procedures prescribed by and in a form acceptable to the
Administrator and, in so doing, the Eligible Employee will thereby become a
Participant as of the first day of such Option Period.  Such an Eligible
Employee will remain a Participant with respect to subsequent Option Periods
until his or her participation in the Plan is terminated as provided
herein.  Such payroll deduction and participation authorization must be
delivered not later than ten (10) Business Days immediately prior to the first
day of an Option Period, or such other time as specified by the Administrator.





 




 

(b)       Changes to Payroll Deduction Authorization for Subsequent Option
Periods.  A Participant’s payroll deduction authorization will remain in effect
for subsequent Option Periods unless the Participant files a new authorization
not later than ten (10) Business Days immediately prior to the first day of the
subsequent Option Period, or such other time as specified by the Administrator,
or the Participant’s Option is cancelled pursuant to Section 13 or 14 of the
Plan.

(c)        Changes to Payroll Deduction Authorization for Current Option
Period.  During an Option Period, a Participant’s payroll deduction
authorization may be reduced once, but may not be increased.  Any reduction to a
Participant’s payroll deduction authorization must be delivered to the
Administrator in accordance with the procedures prescribed by, and in a form
acceptable to, the Administrator and will be effective as soon as
administratively practicable.  If a Participant’s payroll deduction
authorization is reduced to zero percent (0%) during an Option Period, the
Participant will be deemed to have canceled his or her Option and terminated his
or her payroll deduction authorization.  Upon such termination and cancellation,
the balance in the Participant’s Account will be returned to the Participant,
without interest, as soon as administratively practicable thereafter and the
Participant’s participation in the Plan will thereupon terminate, unless the
Participant has delivered a new payroll deduction authorization for the
subsequent Option Period in accordance with the rules of Section 7(b) above.  A
Participant may also terminate his or her payroll deduction authorization during
an Option Period by canceling his or her Option in accordance with Section 13 of
the Plan.

(d)       Payroll Deduction Authorization.  Each payroll deduction authorization
will request payroll deductions as a whole dollar amount from ten dollars ($10)
to two thousand dollars ($2,000) per payroll period.

(e)        Payroll Deduction Account.  All payroll deductions made pursuant to
this Section 7 will be credited to the Participant’s Account.  Amounts credited
to a Participant’s Account will not be required to be set aside in trust or
otherwise segregated from the Company’s general assets.

8.         Method of Payment

A Participant must pay for Shares purchased upon the exercise of an Option with
accumulated payroll deductions credited to the Participant’s Account.

9.         Purchase Price

The Purchase Price of Shares issued pursuant to the exercise of an Option on
each Exercise Date will be eighty-five percent (85%) (or such greater percentage
specified by the Administrator to the extent permitted under Section 423) of the
lesser of (a) the Fair Market Value of a Share on the date on which the Option
was granted pursuant to Section 6 of the Plan (i.e., the first day of the Option
Period) and (b) the Fair Market Value of a Share on the date on which the Option
is deemed exercised pursuant to Section 10 of the Plan (i.e., the Exercise
Date).

10.       Exercise of Options

(a)        Purchase of Shares.  Subject to the limitations set forth in Section
6 of the Plan and this Section 10, with respect to each Option Period, on the
applicable Exercise Date, each Participant will be deemed to have exercised his
or her Option and the accumulated payroll





 




 

deductions in the Participant’s Account will be applied to purchase the greatest
number of Shares (rounded down to the nearest whole share) that can be purchased
with such Account balance at the applicable Purchase Price; provided, however,
that no more than 5,000 Shares may be purchased by a Participant on any Exercise
Date, or such lesser number as the Administrator may prescribe in accordance
with Section 423 (the “Maximum Share Limit”).  As soon as practicable
thereafter, Shares so purchased will be placed, in book-entry form, into a
record keeping account in the name of the Participant.  No fractional shares
will be purchased pursuant to the exercise of an Option under the Plan; any
accumulated payroll deductions in a Participant’s Account that are not
sufficient to purchase a whole share will be retained in the Participant’s
Account for the subsequent Option Period, subject to earlier withdrawal by the
Participant as provided in Section 13 hereof.

(b)       Return of Account Balance.  Except as provided in Section 10(a) with
respect to fractional shares, any amount of payroll deductions in a
Participant’s Account that is not used for the purchase of Shares, whether
because of the Participant’s withdrawal from participation in an Option Period
or for any other reason, will be returned to the Participant (or his or her
designated beneficiary or legal representative, as applicable), without
interest, as soon as administratively practicable after such withdrawal or other
event, as applicable.  If the Participant’s accumulated payroll deductions on
the Exercise Date of an Option Period would otherwise enable the Participant to
purchase Shares in excess of the Maximum Share Limit or the maximum Fair Market
Value set forth in Section 6 of the Plan, the excess of the amount of the
accumulated payroll deductions over the aggregate Purchase Price of the Shares
actually purchased will be returned to the Participant, without interest, as
soon as administratively practicable after such Exercise Date.

11.       Interest

No interest will be payable on any amount held in the Account of any
Participant.

12.       Taxes

Payroll deductions will be made on an after-tax basis.  The Administrator will
have the right, as a condition to exercising an Option, to make such provision
as it deems necessary to satisfy its obligations to withhold federal, state,
local income or other taxes incurred by reason of the purchase or disposition of
Shares under the Plan.  In the Administrator’s discretion and subject to
applicable law, such tax obligations may be paid in whole or in part by delivery
of Shares to the Company, including Shares purchased under the Plan, valued at
Fair Market Value, but not in excess of the maximum withholding amount
consistent with the Option being subject to equity accounting treatment under
the Accounting Rules.

13.       Cancellation and Withdrawal

(a)        Cancellation of Payroll Deduction Authorization.  A Participant who
holds an Option under the Plan may cancel all (but not less than all) of his or
her Option and terminate his or her payroll deduction authorization by notice
delivered to the Administrator in accordance with the procedures prescribed by,
and in a form acceptable to, the Administrator.  To be effective with respect to
an upcoming Exercise Date, such cancellation notice must be delivered not later
than ten (10) Business Days prior to such Exercise Date (or such other time as
specified by the Administrator).  Upon such termination and cancellation, the
balance in the Participant’s Account





 




 

will be returned to the Participant, without interest, as soon as
administratively practicable thereafter.

(b)       401(k) Hardship Withdrawal.  To the extent a suspension of
contribution is required by a 401(k) Plan or otherwise by applicable law, a
Participant who makes a hardship withdrawal from such 401(k) Plan will be deemed
to have terminated his or her payroll deduction authorization for subsequent
payroll dates relating to the then current Option Period as of the date of such
hardship withdrawal and amounts accumulated in the Participant’s Account as of
such date will be returned to the Participant, without interest, as soon as
administratively practicable thereafter.  An Employee who has made a hardship
withdrawal from a 401(k) Plan will not be permitted to participate in Option
Periods commencing after the date of his or her hardship withdrawal until the
first Option Period commencing after the suspension of contributions ceases to
apply to the Participant or as otherwise required by applicable law.

14.       Termination of Employment or Death of Participant

Upon the termination of a Participant’s employment with the Company or a
Designated Subsidiary, as applicable, for any reason or the death of a
Participant during an Option Period prior to an Exercise Date or in the event
the Participant ceases to qualify as an Eligible Employee, the Participant will
cease to be a Participant, any Option held by him or her under the Plan will be
deemed canceled, the balance in the Participant’s Account will be returned to
the Participant (or his or her estate or designated beneficiary in the event of
the Participant’s death), without interest, as soon as administratively
practicable thereafter, and the Participant will have no further rights under
the Plan.

15.       Equal Rights; Participant’s Rights Not Transferable

All Participants granted Options in an offering under the Plan will have the
same rights and privileges, consistent with the requirements set forth in
Section 423.  Any Option granted under the Plan will be exercisable during the
Participant’s lifetime only by him or her and may not be sold, pledged,
assigned, or transferred in any manner.  In the event any Participant violates
or attempts to violate the terms of this Section 15, as determined by the
Administrator in its sole discretion, any Options held by him or her may be
terminated by the Company and, upon the return to the Participant of the balance
of his or her Account, without interest, all of the Participant’s rights under
the Plan will terminate.

16.       Change in Capitalization; Corporate Transaction

(a)        Change in Capitalization.  In the event of any change in the
outstanding Shares by reason of a share dividend, share split, reverse share
split, split-up, recapitalization, merger, consolidation, reorganization, or
other capital change, the aggregate number and type of Shares available under
the Plan, the number and type of Shares granted under any outstanding Options,
the maximum number and type of Shares purchasable under any outstanding Option,
and the purchase price per Share under any outstanding Option will be
appropriately adjusted; provided, that any such adjustment shall be made in a
manner that complies with Section 423.

(b)       Corporate Transaction.  In the event of a Corporate Transaction, the
Administrator may, in its discretion, (i) if the Company is merged with or
acquired by another





 




 

corporation, provide that each outstanding Option will be assumed or exchanged
for a substitute Option granted by the acquiror or successor corporation or by a
parent or subsidiary of the acquiror or successor corporation, (ii) cancel each
outstanding Option and return the balances in Participants’ Accounts to the
Participants, and/or (iii) pursuant to Section 18 of the Plan, terminate the
Option Period on or before the date of the proposed sale, merger or similar
transaction.

17.       Administration of Plan

The Plan will be administered by the Administrator, which will have the
authority to interpret the Plan, determine eligibility under the Plan, prescribe
forms, rules and procedures relating to the Plan and otherwise do all things
necessary or appropriate to carry out the purposes of the Plan.  All
determinations and decisions by the Administrator regarding the interpretation
or application of the Plan will be final and binding on all Participants and all
persons.

The Administrator may specify the manner in which the Company and/or Employees
are to provide notices and forms under the Plan, and may require that such
notices and forms be submitted electronically.

18.       Amendment and Termination of Plan; Separate Offerings; Sub-Plans

(a)        Amendment.  The Board reserves the right at any time or times to
amend the Plan to any extent and in any manner it may deem advisable; provided,
 however, that any amendment that would be treated as the adoption of a new plan
for purposes of Section 423 will have no force or effect unless approved by the
shareholders of the Company within 12 months before or after its adoption.

(b)       Termination.  The Board reserves the right at any time or times to
suspend or terminate the Plan.  In connection therewith, the Board may provide,
in its sole discretion, either that outstanding Options will be exercisable
either at the Exercise Date for the applicable Option Period or on such earlier
date as the Board may specify (in which case such earlier date will be treated
as the Exercise Date for the applicable Option Period), or that the balance of
each Participant’s Account will be returned to the Participant, without
interest.

(c)        Separate Offerings; Sub-Plans.  Notwithstanding the foregoing or any
provision of the Plan to the contrary, consistent with the requirements of
Section 423, the Administrator may, in its sole discretion, amend the terms of
the Plan, or an offering, and/or provide for separate offerings under the Plan
in order to, among other things, reflect the impact of local law outside of the
United States as applied to one or more Eligible Employees of a Designated
Subsidiary and may, where appropriate, establish one or more sub-plans to
reflect such amended provisions.

19.       Approvals

Shareholder approval of the Plan was obtained prior to the date that is 12
months after the date of Board approval.

Notwithstanding anything herein to the contrary, the obligation of the Company
to issue and deliver Shares under the Plan will be subject to the approval
required of any governmental authority in connection with the authorization,
issuance, sale or transfer of such Shares and to any





 




 

requirements of any national securities exchange applicable thereto, and to
compliance by the Company with other applicable legal requirements in effect
from time to time.

20.       Participants’ Rights as Shareholders and Employees

A Participant will have no rights or privileges as a shareholder of the Company
and will not receive any dividends in respect of any Shares covered by an Option
granted hereunder until such Option has been exercised, full payment has been
made for such Shares, and the Shares have been issued to the Participant.

Nothing contained in the provisions of the Plan will be construed as giving to
any Employee the right to be retained in the employ of the Company or any
Designated Subsidiary or as interfering with the right of the Company or any
Designated Subsidiary to discharge, promote, demote or otherwise re-assign any
Employee from one position to another within the Company or any Designated
Subsidiary at any time.

21.       Restrictions on Transfer; Information Regarding Disqualifying
Dispositions.

Shares purchased under the Plan by a Participant may be subject to such
restrictions on transfer, sale, pledge or alienation of such Shares as
determined by the Administrator from time to time.

By electing to participate in the Plan, each Participant agrees to provide such
information about any transfer of Shares acquired under the Plan that occurs
within two years after the first day of the Option Period in which such Shares
were acquired and within one year after the acquisition of such Shares as may be
requested by the Company or any Designated Subsidiary in order to assist it in
complying with applicable tax laws.

22.       Governing Law

The Plan will be governed by and administered in accordance with the Irish
Companies Act 2014 (as may be amended, replaced and/or consolidated in the
future), and with the applicable requirements of the stock exchanges or other
trading systems on which the Shares are listed or entered for trading and the
Code, in each case as determined by the Administrator.  Except as otherwise
provided under a sub-plan described in Section 18(c) or as provided in the first
sentence of this Section 22, the domestic substantive laws of Delaware govern
the provisions of the Plan and of Options under the Plan and all claims or
disputes arising out of or based upon the Plan or any Options under the Plan or
relating to the subject matter hereof or thereof without giving effect to any
choice or conflict of laws provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.

23.       Effective Date and Term

The Plan, as amended and restated, will become effective upon adoption of the
Plan by the Board. No rights will be granted hereunder after the earliest to
occur of (a) the Plan’s termination by the Company, (b) the issuance of all
Shares available for issuance under the Plan or (c) August 13, 2028.

 





 




 

EXHIBIT A

Definition of Terms

 

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

 

“401(k) Plan”:  A savings plan qualifying under Section 401(k) of the Code that
is sponsored by the Company or one of its Subsidiaries for the benefit of its
employees.

 

“Account”:  A payroll deduction account maintained in the Participant’s name on
the books of the Company.

 

“Accounting Rules”:  Financial Accounting Standards Board Accounting Standards
Codification Topic 718, or any successor provision.

 

“Administrator”:  The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board, including the full Board) such of its duties, powers and
responsibilities as it may determine and (ii) to such Employees or other persons
as it determines such ministerial tasks as it deems appropriate.  In the event
of any delegation described in the preceding sentence, the term “Administrator”
will include the person or persons so delegated to the extent of such
delegation.

 

“Affiliate” Any corporation or other entity that stands in a relationship to the
Company that would result in the Company and such corporation or other entity
being treated as a single employer under Sections 414(b) or 414(c) of the Code,
except that such sections shall be applied by substituting “at least 50%” for
“at least 80%” wherever applicable.  The Company may at any time by amendment
provide that different ownership thresholds apply.

 

“Board”:  The Board of Directors of the Company.

 

“Business Day”:  Any day on which the national stock exchange on which the
Shares are traded is available and open for trading.

 

“Code”:  The U.S. Internal Revenue Code of 1986, as from time to time amended
and in effect, or any successor statute as from time to time in effect.

 

“Company”:  Osmotica Pharmaceuticals plc, a public limited company registered
under the Irish Companies Act 2014.

 

“Corporate Transaction”:  A (i) a consolidation, merger or similar transaction
or series of related transactions, including a sale or other disposition of
Shares, in which the Company is not the surviving corporation or which results
in the acquisition of all or substantially all of the Company’s then-outstanding
Shares by a single person or entity or by a group of persons and/or entities
acting in concert, including by way of a court ordered scheme of arrangement;
(ii) a sale or transfer of all or substantially all of the Company’s assets;
(iii) a dissolution or liquidation of the Company; or (iv) a “change in control
event” as that term is defined in the regulations under





 




 

Section 409A of the Code.  For the avoidance of doubt, an initial public
offering shall not constitute a Change in Control.  Where a Corporate
Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (i) as determined by the Administrator, the
Corporate Transaction shall be deemed to have occurred upon consummation of the
tender offer.

 

“Designated Subsidiary”:  A Subsidiary of the Company that has been designated
by the Board or the Compensation Committee of the Board from time to time as
eligible to participate in the Plan as set forth on Exhibit B to the Plan.  For
the avoidance of doubt, any Subsidiary of the Company shall be eligible to be
designated as a Designated Subsidiary hereunder.

 

“Effective Date”:  The date set forth in Section 23 of the Plan.

 

“Eligible Employee”:  Any Employee who meets the eligibility requirements set
forth in Section 4 of the Plan.

 

“Employee”:  Any person who is employed by the Company or a Designated
Subsidiary.  For the avoidance of doubt, independent contractors and consultants
are not “Employees”.

 

“Exercise Date”:  The date set forth in Section 5 of the Plan or otherwise
designated by the Administrator with respect to a particular Option Period on
which a Participant will be deemed to have exercised the Option granted to him
or her for such Option Period.

 

“Fair Market Value”:  As of a particular date, (i) the closing price for a Share
reported on the Nasdaq Global Market (or any other national securities exchange
on which the Shares are then listed) for that date or, if no closing price is
reported for that date, the closing price on the immediately preceding date on
which a closing price was reported or (ii) in the event that the Shares are not
traded on a national securities exchange, the fair market value of a Share
determined by the Administrator consistent with the rules of Section 422 and
Section 409A of the Code to the extent applicable.

 

“Maximum Share Limit”:  The meaning set forth in Section 10 of the Plan.

 

“Option”:  An option granted pursuant to the Plan entitling the holder to
acquire Shares upon payment of the Purchase Price per Share.

 

“Option Period”:  An offering period established in accordance with Section 5 of
the Plan.

 

“Parent”: A “parent corporation” as defined in Section 424(e) of the Code.

 

“Participant”:  An Eligible Employee who elects to enroll in the Plan.

 

“Plan”:  The Amended and Restated Osmotica Pharmaceuticals plc 2018 Employee
Share Purchase Plan, as from time to time amended and in effect.

 





 




 

“Purchase Price”:  The price per Share with respect to an Option Period
determined in accordance with Section 9 of the Plan.

 

“Section 423”:  Section 423 of the Code and the regulations thereunder.

 

“Share”:  An ordinary share of the Company, nominal value $0.01 per share.

 

“Subsidiary”:  On and after the date the Plan is operated as a plan intended to
qualify as an “employee stock purchase plan” under Section 423, a “Subsidiary”
shall be limited to a “subsidiary corporation” as defined in Section 424(f) of
the Code.  Prior to such date, a “Subsidiary” may also include a subsidiary of
the Company that would be described in the first sentence of Section
1.409A-1(b)(5)(iii)(E) of the Treasury Regulations.

 





 




 

EXHIBIT B

Designated Subsidiaries

 

Designated Subsidiaries as of the date of adoption of the Plan by the Board are
listed below:

 

Osmotica Pharmaceutical Corp.

 

 

